Franklin App. No. 96APE11-1555. This cause is pending before the court as a discretionary appeal and cross-appeal. It appears from the records of this court that appellee/cross-appellant has not filed *1451a memorandum in response and in support of cross-appeal, due February 9, 1998, in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the cross-appeal of Timothy A. Shimko be, and hereby is, dismissed sua sponte.
The appeal of Cleveland Bar Association and Ohio State Bar Association remains pending.